Citation Nr: 1034767	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  06-21 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) 
Regional Office and Insurance Center (RO&IC)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	C. Warren Trainor, Attorney at 
Law




ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1994 to February 
1998.  He died on February [redacted], 2003, and the Appellant is the 
custodian of his minor child.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision, issued in August 2004, 
by the Philadelphia, Pennsylvania RO&IC.  

This matter was most recently before the Board in June 2008, when 
the case was remanded to the Philadelphia RO&IC via the Appeals 
Management Center (AMC), in Washington, D.C.  The purpose of the 
remand was to undertake additional procedural and evidentiary 
development, to include obtaining various medical treatment and 
police records.  

All of the actions previously sought by the Board through its 
prior development request appear to have been substantially 
completed as directed, and it is of note that the Veteran does 
not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); 
Dyment v. West, 13 Vet. App. 141 (1999).  

VA's duty to assist is met; thus, it is not prejudicial for the 
Board to proceed with appellate review.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).  

During the course of his appeal, the Appellant requested a Travel 
Board hearing before the Board.  The Appellant and her attorney 
failed to report to the hearing, scheduled in January 2010, and a 
request for a postponement has not been received.  Thus, the 
hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 
(2009).  

Most recently, a supplemental statement of the case (SSOC), 
issued in November 2009, continued and confirmed the previous 
denial.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issue addressed in this decision was obtained.  

2.  The Veteran died in February 2003.  The death certificate 
shows the immediate cause of death as blunt impact injury of the 
head due to an injury sustained during an assault by another 
person, without any other significant conditions contributing to 
death.  

3.  The blunt impact injury of the head that led to the Veteran's 
death was not shown during service or for years thereafter, and 
was not otherwise related to the Veteran's period of military 
service.  

4.  During the Veteran's lifetime, service connection was 
established for amnesia, post head injury, concussion, evaluated 
as 10 percent disabling; scar, right knee, post laceration, 
evaluated as noncompensable; herpes simplex, left middle finger, 
evaluated as noncompensable; tympanomandibular joint dysfunction, 
left, evaluated as noncompensable; and seborrheic dermatitis, 
evaluated as noncompensable.  

5.  There is no competent evidence of a nexus between blunt 
impact injury of the head and service or that a service-connected 
disability caused, or substantially or materially contributed to 
the Veteran's death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1310, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.312 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 
3.159(b)(1) (2009).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant submit 
any evidence in his or her possession that might substantiate the 
claim.  38 C.F.R. § 3.159 (2009).  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO&IC.  

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  Id.  

In a claim for dependency and indemnity compensation (DIC) 
benefits on the basis of the cause of the Veteran's death, VA's 
notice requirements include (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of his 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  To the extent possible, such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction.  The VCAA notice requirements still may be 
satisfied if any errors in the timing or content of the notice 
are not prejudicial to the claimant.  

In this case, letters dated in March 2004, September 2008 and 
September 2009, provided notice to the Appellant regarding what 
information and evidence was needed to substantiate her claim, as 
well as what information and evidence must be submitted by the 
Appellant, what information and evidence will be obtained by VA, 
and the need for her to advise VA of and to submit any further 
evidence that was relevant to the claim.  These letters 
substantially complied with the VCAA notice and assistance 
requirements, and specifically informed the Appellant as to 
disability ratings and effective dates.  As noted above, the 
claim was last adjudicated via an SSOC in November 2009.  

The record reflects that VA has made reasonable efforts to obtain 
relevant records adequately identified by the Appellant including 
a VA examination reports reviewed in adjudicating the Veteran's 
claims for disability benefits during his lifetime, and various 
police department and US Department of Justice (DOJ) records.  
Also of record and considered in connection with the appeal are 
written statements submitted by the Appellant and her 
representative, on her behalf.  

The Board notes that contrary to VCAA requirements, the VCAA-
compliant notice in this case was provided after the initial 
adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The timing deficiency was cured by 
readjudication of the claim in the November 2009 SSOC.  Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Moreover, VA has made repeated requests to the Federal Bureau of 
Investigation (FBI) for records concerning the incident leading 
to the Veteran's death.  As per two September 2009 response 
letters from the FBI, those files are unavailable for review as 
they are located in an investigative file which is exempt from 
disclosure.  

Further, VA has made multiple attempts, the most recent being in 
September 2009, to obtain records from an attorney who 
represented the Veteran's attacker and who purportedly asserted 
that the Veteran suffered from an aneurysm prior to being 
attacked.  The attorney has not responded to these requests.  

In a September 2009 letter to the Appellant, the Board informed 
the Appellant of the FBI's report and of the unsuccessful 
attempts to obtain records from the Veteran's attacker's 
attorney, and indicated that separate requests made by the 
Appellant or her attorney might yield positive results.  

The appellant's attorney has argued that the VA has not fully met 
the duty to assist because the actual CT scan films done at the 
time of the Veteran's discharge from active service and a 
neurological pathology report by the San Diego County coroner 
have not be obtained and furnished to the appellant.  The record 
shows that the RO&IC made requests to the San Diego County 
Sheriff's Department in September 2008 requesting records, 
including the medical examiner's records associated with the 
Veteran's death.  Additional records were received but no 
additional reports from the coroner were sent.  In addition, the 
Naval Medical Center sent additional printed records, including 
the report of a July 1997 CT scan and indicated that those were 
the records responsive to the RO&IC's request.  The RO&IC has 
obtained the available records and there is no indication that 
there is any further development that can be done with regard to 
those records referenced by the appellant's attorney.

In summary, the VCAA provisions have been considered and complied 
with.  The Appellant was notified and aware of the evidence 
needed to substantiate the claim, the avenues through which she 
might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no indication that there is additional 
evidence to obtain, and there has been a complete review of all 
the evidence without prejudice to the Appellant.  Any error in 
the sequence of events or content of the notice is not shown to 
have had any prejudicial effect on the case or to cause injury to 
the claimant.  


Legal Criteria

When a veteran dies of a service-connected disability, the 
veteran's surviving child is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. §§ 3.5(a), 3.312 (2009).  The death of a veteran will be 
considered as having been due to a service-connected disability 
where the evidence establishes that such disability was either 
the principal or contributory cause of death.  38 C.F.R. § 
3.312(a) (2009).  

A principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying cause 
of death, or was etiologically related thereto.  38 C.F.R. § 
3.312(b) (2009).  A contributory cause of death is one which 
contributed substantially or materially to death, combined to 
cause death, and aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c) (2009).  It is not sufficient to 
show that it causally shared in producing death, but rather it 
must be shown that there was a causal connection.  Id.  

Service-connected diseases or injuries involving active processes 
affecting vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being unrelated, 
from the viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury primarily causing death.  38 
C.F.R. § 3.312 (c)(4) (2009).  

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1110.  

Service connection may also be established for disease diagnosed 
after discharge from service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection on a 
direct basis there must be (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service incurrence 
or aggravation of an injury, and (3) medical evidence of a nexus 
between the claimed in-service injury and the present disability.  
Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the appellant cannot establish some of these 
elements, the Appellant can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  To establish continuity of symptomatology, 
there must be "(1) that a condition was 'noted' during service, 
(2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


Analysis

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Appellant or obtained on her behalf 
be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).  

The Board notes that the Veteran died in February 2003 of blunt 
impact injury of head due to an assault committed by another 
person, without any other significant conditions contributing to 
death, as described on his death certificate.  

The Appellant contends that the Veteran's death was a result of 
his service-connected amnesia, post head injury, concussion.  
Specifically, her attorney asserts that the Veteran's head injury 
in service resulted in a brain aneurysm, and that the altercation 
in February 2003 caused the aneurysm to burst leading to his 
death.  

As noted, at the time of his death, the Veteran was service 
connected for amnesia, post head injury, concussion (10 percent 
disabling), scar, right knee, post laceration (noncompensable), 
herpes simplex, left middle finger (noncompensable), 
tympanomandibular joint dysfunction, left (noncompensable), and 
seborrheic dermatitis (noncompensable).  

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against the claim 
for service connection for the cause of the Veteran's death.  

Service treatment records, dated in July 1997, reflect treatment 
for a right frontal temporal contusion sustained when the Veteran 
fell out of bed and hit his head on a bookshelf.  The Veteran was 
reportedly awakened by his wife who found him unconscious on the 
floor and did not know where he was or recognize his wife.  He 
was observed to have poor retrograde memory, and was admitted to 
the hospital as a precautionary measure.  The Veteran was 
diagnosed with a closed head injury, post-concussive syndrome, a 
cerebral contusion, and an amnesic event with significant 
retrograde amnesia involving all major past life, family, work, 
military events, and persons.  

A service radiologic examination report, dated in July 1997, 
indicates a history of status-post closed head injury 36 hours 
ago, with amnesia.  A noncontrast head Computed Tomography (CT) 
scan with soft tissue and bone windows revealed no abnormal foci 
of altered attenuation within the cerebral or cerebellar 
parenchyma, ventricles and sulci within normal limits for age 
without midline shift or hydrocephalus, no abnormal extraaxial 
fluid or air collections, and partial visualization of paranasal 
sinuses, orbits, mastoid air cells, skull, and scalp within 
normal limits.  The overall impression was listed as a normal 
head CT.  

A September 1997 neurosurgery consult report reveals findings of 
continued residual memory loss.  The Veteran requested that he be 
permitted to take terminal leave up to 60 days early to job hunt 
and to re-acquaint himself with his family due to his memory 
deficits.  The physician strongly encouraged that the Veteran be 
granted maximum terminal leave.  

Further, on a November 1997 report of medical history for 
separation from service, the Veteran checked-the-box for frequent 
or severe headaches, loss of memory or amnesia, and periods of 
unconsciousness.  A report of medical examination from the same 
date shows findings of retrograde amnesia status-post closed head 
injury/concussion.  

Significantly, service treatment records are entirely negative 
for findings of any aneurysm.  

A February 2003 Crime/Incident Report from the Sheriff's 
Department shows the determination that the Veteran was murdered 
by force when an attacker used his fist to hit the Veteran.  

A February 2003 autopsy report shows findings of an abrasion on 
the back of the Veteran's head with a small defect on the left 
side of his face.  The medical examiner noted that the Veteran's 
head showed internal bleeding.  The medical examiner concluded 
that the Veteran's cause of death was blunt impact injury to the 
head, and the manner of death was listed as homicide.  

A March 2003 news article purportedly from the San Diego Union-
Tribune details the nature of the incident leading to the 
Veteran's untimely death.  Specifically, after being punched in 
the face during a confrontation the Veteran fell, hit his head, 
and lapsed into a coma.  He was pronounced dead at a hospital 
three days later.  The article reflects that the assailant's 
lawyer claimed that the Veteran had been diagnosed with a slight 
brain aneurysm a week preceding his death.  

However, the Board notes that the record does not reflect 
evidence to corroborate the March 2003 news article's story 
regarding the alleged brain aneurysm.  In this regard, no medical 
evidence has presented to substantiate the claim that an aneurysm 
pre-dated the traumatic event that led to the Veteran's death.  
Further, as noted, multiple attempts have been made to contact 
the attorney of the person who attacked the Veteran with negative 
results.  

The record does not contain any competent medical evidence that 
otherwise relates the Veteran's blunt impact injury of the head 
to an incident of his service, or to any service-connected 
disability.  Moreover this is no medical evidence of record to 
support the Appellant's contentions.  In fact, the evidence 
submitted to substantiate the claim, appears to contradict the 
Appellant's allegations.  The July 1997 service radiologic 
examination report shows that after the Veteran's in-service head 
injury his CT scan was found to be normal.  Additionally, at no 
time during service or after service was the Veteran diagnosed 
with an aneurysm.  

As for the Appellant's opinion on the etiology of the cause of 
the Veteran's death, the Board notes that where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

In essence, there is no evidence in support of the Appellant's 
claim other than her own statements.  Lay assertions may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006).  As a lay person, the Appellant 
does not have the medical training or education to render an 
opinion an therefore is not competent to say that the Veteran's 
cause of death is related to his period of military service or to 
a service-connected disability.  For the foregoing reasons, the 
Board finds that the death of the Veteran is not shown to relate 
to an incident of his service; or that a service-connected 
disability caused, or substantially or materially contributed to 
the Veteran's death.  

The Board is aware that under 38 C.F.R. § 3.159(c)(4), in a claim 
for disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  A medical examination or medical opinion is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, but: 
(A) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (B) establishes that the veteran suffered an event, 
injury or disease in service, or has a disease or symptoms of a 
disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 
manifesting during an applicable presumptive period provided the 
claimant has the required service or triggering event to qualify 
for that presumption; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  

However, in the present case an examination is not required since 
the current evidence fails to support a determination that the 
Veteran's blunt impact injury of the head in any way related to 
an incident of his service, or that a service-connected 
disability caused, or substantially or materially contributed to 
the Veteran's death.  

Although the Board has the utmost sympathy for the great loss 
that the Appellant has undergone since the death of the Veteran, 
and recognizes the Veteran's service to his country, the Board 
must apply the law as it exists, and is bound by the laws 
codified in Title 38 of the United States Code and Code of 
Federal Regulations, which govern veterans' benefits administered 
by the Secretary of VA.  See Owings v. Brown, 8 Vet. App. 17, 23 
(1995).  There is no competent evidence of a nexus between the 
post-service blunt impact injury of the head and service, to 
include evidence of continuity of symptomatology, or that a 
service-connected disability caused, or substantially or 
materially contributed to the Veteran's death.  

Accordingly, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for cause of the Veteran's death, and the 
benefit-of-the-doubt rule is not for application.  See Gilbert, 1 
Vet. App. at 55.  


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


